DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a Pam-alginate”, “EmimBF4”, and “PEG” it is unclear what these
acronyms stand for. Further clarification and appropriate correction is required.
	Claims 4, 6, 7, and 8 recite “a Pam-alginate/EmimBF4/PEG”, it is unclear what the “/” symbol means. Further clarification and appropriate correction is required.
	Claim 5 recites “the Pam-alginate hybrid hydrogel”. It is unclear if this is the same as “a thermoelectric alginate hybrid hydrogel”.  Further clarification and appropriate correction is required.
Allowable Subject Matter
Claims 1-3 and 11-14 are allowed over the prior art. The closest prior art of record include Shao (CN110058738A, Machine Translation) and Zhi (US 2021/0013551 A1)
Shao discloses forming a conductive hydrogel by combining an acrylamide, an alginate with an initiator and a cross-linker and curing under UV light (see steps A, B and C) and further soaking in an ionic liquid (CaCl2). Zhi discloses modifying a double network hydrogel by crosslinking with polyglycol which improves the durability and conductivity ([0163][0192]-[0198], can be soaked in EG [0198]). Zhi also discloses forming a conductive hydrogel by combining an acrylamide, an alginate with an initiator and a cross-linker and curing under UV light ([0192]-[0198]) and further soaking in an ionic liquid. 
However, none of the prior art discloses the entirety of claims 1, 11, and 12, and no teaching suggestion or motivation can be found in the prior art to modify Shao or Zhi to contain the entirety of claims 1, 11, and 12 and more specifically both polyethylene glycol and EmimBF4.
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726